Citation Nr: 0827115	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-08 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for dorsal and 
lumbosacral strain.

2.  Entitlement to service connection for recurrent right hip 
pain.

3.  Entitlement to service connection for numbness and 
tingling in right leg and foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1995 to December 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The claims file was 
subsequently permanently transferred to the Wichita, Kansas 
RO.

In June 2008, the veteran presented personal testimony during 
a travel board hearing before undersigned Veterans Law Judge.  
A transcript of the hearing is of record.

The Board notes that the veteran submitted additional 
evidence after the final adjudication of her claim by the RO.  
In June 2008, the veteran waived RO consideration of her 
additional evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the evidence not of 
record that was necessary to substantiate her claim and of 
which parties were expected to provide such evidence by 
correspondence dated in October 2004 and December 2004.

Subsequently, the Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), held that the VCAA notice requirements 
applied to all elements of a claim. It was noted that 
regarding the disability-rating element, in order to comply 
with section 5103(a), VA must notify the claimant of any 
information, and any medical or lay evidence, not previously 
provided, that is necessary to establish a disability rating 
for each of the disabilities contemplated by the claim and 
allowed under law and regulation.  Therefore, the Board finds 
appropriate action should be taken to ensure adequate VCAA 
notice as to all elements of the claim are provided.

In this case, the veteran experienced a back injury at work 
shortly before entering active duty.  The veteran filed a 
worker's compensation claim and received a settlement.  A 
service treatment note also indicates by way of history that 
the veteran was involved in a motor vehicle accident around 
the time of her previous work injury.  No records concerning 
these two events have been associated with the claims file.  
As the current claims involve back strain and possible 
radiculopathy, these records are likely to contain material 
relevant to the veteran's claims.  Therefore, the RO/AMC must 
obtain the relevant worker's compensation records following 
the procedures prescribed in 38 C.F.R. § 3.159 (2007) as 
regards requesting records from Federal facilities.

Service treatment records reveal ongoing complaints of 
radiating back pain with associated numbness and tingling in 
her lower extremities.  X-rays of the spine and pelvis taken 
in November 1995 were normal.

In April 2003, a private examiner provided a diagnosis of 
right sciatica that could be consistent with an L5-S1 
herniated disk. A September 2004 magnetic resonance imaging 
(MRI) report was within normal limits and showed no evidence 
of disc herniation, protrusion, or nerve root compression.  A 
private examiner performed nerve conduction studies of the 
right lower extremity in October 2004 and found 
electrodiagnostic evidence of a lumbar radiculopathy on the 
right.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision. 38 C.F.R. § 3.159. A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  Here, 
there is contradictory evidence concerning the veteran's 
current disabilities.  The AMC/RO should schedule the veteran 
for a VA examination to determine the exact nature and 
etiology of her claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2007).

2.  The AMC/RO should contact the veteran 
and obtain:
(A)  The names, addresses, and 
approximate dates of treatment of 
all medical care providers who 
treated the veteran for her claimed 
back strain, right hip pain, and 
tingling and numbness.  
(B)  She is requested to provide 
information concerning her worker's 
compensation claim, including the 
name of her employer at that time, 
the address of that employer, the 
date, place and time of the injury, 
the names and addresses of all 
medical care providers who treated 
her for the injury, and the state 
where she filed her worker's 
compensation claim.  
(C)  The veteran is requested to 
provide the date, place and time of 
the automobile accident that 
occurred around the time of the 
occupational injury, the names and 
addresses of all medical care 
providers who treated her for 
injuries sustained in the motor 
vehicle accident.  She is to 
indicate whether a police report 
was prepared regarding the 
accident; and if so, the name of 
the law enforcement agency that 
investigated the accident.  
After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims file 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  She and her 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow her the opportunity to 
obtain and submit those records for VA 
review.

3.  The RO should obtain a copy of the 
veteran's worker's compensation claim, 
and all medical evidence associated with 
the claim.  Any subsequent disability 
determinations, as well as the records 
upon which those determinations were 
made, should also be requested.  

4.  After all available records have been 
obtained and associated with the claims 
file, the veteran should be afforded VA 
neurological and orthopedic examinations 
to determine the etiology of her claimed 
disorders.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician(s) for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician(s).  The physician(s) is/are 
requested to provide an opinion as to the 
whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that a lumbosacral strain, 
right hip disorder, and tingling and 
numbness in the right leg and foot were 
incurred as a result of service.  Any 
opinion should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

If not directly caused by active duty, 
the examiner(s) is/are requested to 
provide an opinion as to the whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that a lumbosacral strain, 
right hip disorder, and tingling and 
numbness in the right leg and foot were 
aggravated by service.  If it is 
determined that the veteran's service has 
worsened her lumbosacral strain, right 
hip disorder, and tingling and numbness 
in the right leg and foot, the medical 
provider, if possible, should quantify 
the degree to which the veteran's service 
has worsened her claimed disorders beyond 
their normal progression.  If quantifying 
the effect is not possible, the physician 
should so state.  Sustainable reasons and 
bases are to be provided for any opinion 
rendered.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran and 
her representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




